Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10749962 hereinafter Douglas.  
Douglas discloses a method for sending industrial data to a cloud platform, comprising: routing, by a network infrastructure device comprising a processor, data packets between two or more networks, wherein the network infrastructure device is at least one of a firewall device, a network router, a network hub, or a network switch; reading, by the network infrastructure device, data from one or more data tags of an industrial device associated with an industrial automation system, wherein the one or more data tags are identified by configuration data associated with the network infrastructure device (claim 1); appending, by the network infrastructure device, contextual metadata to the data to yield contextualized data, the contextual metadata comprising at least one of an identifier of a product being produced by the industrial 



Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 preamble should be “The non-transitory computer-readable medium” as it is dependent claim of claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banka et al hereinafter Banka (US 20120197911) in view of Araujo et al hereinafter Araujo (US 6920502). 

Referring to Claim 1.  Banka discloses a cloud gateway device, comprising: a processor, operatively coupled to a memory, that executes executable components stored on the memory, the executable components comprising: a network infrastructure component configured to control routing of data packets between different networks (gateway, route between networks, par 0015); a device interface component configured to retrieve data from one or more data tags (tag 
Although Banka did not explicitly disclosing the invention substantially as claimed, Banka did not explicitly disclosing “a transformation component configured to add contextual metadata to the data and to at least one of compress, aggregate, filter, or re-format the data to yield transformed data, wherein the contextual metadata comprises at least one of an identifier of a product being produced by the industrial automation system, a lot number of the product, a state of a machine of the industrial automation system, or an indication of an active alarm of the industrial automation system;”
		Araujo, in analogous, disclosing “gateway (SEP, Col 15, Lines 45-50) comprising a transformation component configured to add contextual metadata (Col 8, Lines 50-67) to the data and to at least one of compress, aggregate, filter, or re-format the data to yield transformed data (refer to Col 15, Lines 45-50), wherein the contextual metadata comprises at least one of an identifier of a product being produced by the industrial automation system, a lot number of the 
		It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Banka and Araujo because Araujo’s teaching would allow the user to easily and accurately understand the overall status of the operational sensing data in the system. 

Referring to Claim 2.  Banka and Araujo disclosed the cloud gateway device of claim 1, Banka discloses wherein the contextual metadata further comprises a hierarchical organizational tag that defines an origin of the data within a hierarchical representation of an industrial enterprise (IP address contains a hierarchical representation, such as Host part, network part, subnet part, refer to par 0020: furthermore, the data is stored is stored in the hierarchical manner, refer to par 0177).

Referring to Claim 3.  Banka and Araujo disclosed the cloud gateway device of claim 1, Banka discloses wherein the configuration data comprises one or more configurable parameters that facilitate setting at least one of a rate of retrieval of the data by the device interface component, an interval at which the transformed data is sent to the cloud-based service or the cloud-based application by the cloud interface component, or an inactivity timeout duration for 

Referring to Claim 4.  Banka and Araujo disclosed the cloud gateway of claim 1, Banka further discloses wherein the cloud interface component is configured to send at least a subset of the transformed data to the cloud-based service or the cloud-based application in response to detection of a defined event (refer to par 0161: all information has to go through the gateway cloud interface components: refer to par 0161, bidirectional communications: which contains at least a subsets of transformed data collected from the sensors: par 0156- 0158).

Referring to Claim 5.  Banka and Araujo disclosed the cloud gateway of claim 4, Banka further discloses wherein the detected event is an alarm event associated with a machine of the industrial automation system (in the industrial environment, refer to par 0002, alert, par 0121, 0018: leak sensors, pressure sensors such as barometer, altimeter fuel gauge, etc).

Referring to Claim 6.  Banka and Araujo disclosed the cloud gateway device of claim 1, Araujo discloses wherein the executable components further comprise an encryption component configured to encrypt the data prior to sending the transformed data to the cloud platform (refer to Col 36, Lines 56- Col 37, Lines 10).


Referring to Claim 7.  Banka and Araujo disclosed the cloud gateway device of claim 1, Araujo discloses wherein the executable components further comprise: a communication diagnostic component configured to determine a status of a communication link between the cloud interface component and the cloud platform (refer to Col 36, Lines 28-30, Lines 45-56); and a storage control component configured to store the data in a local storage of the cloud gateway device in response to a determination by the communication diagnostic component that the communication link is not operational (refer to Col 36, Lines 55-56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Banka and Araujo because Araujo’s teaching would allow the user to easily and accurately understand the overall status of the operational sensing data in the system. 

Referring to Claim 8.  Banka and Araujo disclosed the cloud gateway device of claim 1, Banka further discloses wherein the industrial device comprises at least one of an industrial controller, an I/O device, a telemetry devices, a motion control device, a motor drive, a human-machine interface device, an industrial robot, a barcode marker, a barcode reader, or a vision system device (refer to par 0018).

Referring to Claim 9.  Banka and Araujo disclosed the cloud gateway device of claim 1, Banka further discloses wherein the cloud interface component is configured to send the transformed data to the cloud platform at an upload frequency controlled by the cloud-based service or the cloud-based application (periodically transmit the requested information to the user as requested,  0154, 0156, 0173).

Referring to Claim 10.  Banka and Araujo disclosed the cloud gateway device of claim 1, Banka further discloses wherein the cloud-based service or the cloud-based application is at least one of an enterprise resource planning application, a human-machine interface application, an analysis application, a reporting application, or a notification service (reporting applications: refer to par 0043, 0147, 0169, 0168).

Referring to Claim 11- 20, are rejected under similar rational as claims 1-10.  












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.